Case 18-17801-ref      Doc 27    Filed 12/28/18 Entered 12/28/18 12:55:20           Desc Main
                                 Document      Page 1 of 1


                 IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   IN RE:                                            BANKRUPTCY NO. 18-17801-ref
   BRIAN EDWARD BUECKER,
   Debtor                                        CHAPTER NO. 13


                                         ORDER

          AND NOW, upon consideration of Debtor’s Motion to Extend the Automatic

  Stay pursuant to §362 of the United States Bankruptcy Code, Subsection (c)(3)(B), in the

  above-captioned matter, and upon consideration of any responses thereto, it is hereby:



          ORDERED that the Automatic Stay, provided under 11 U.S.C. 362, with respect

  to all secured, priority, and unsecured creditors in this matter is extended and remains in

  full force and effect.


                                                              BY THE COURT:
  Date: December 28, 2018
                                               ___________________________
                                                                J


  Copies to:

  Shawn J. Lau, Esquire
  Lau & Associates, P.C.
  4228 St. Lawrence Ave.
  Reading, PA 19606
